          Case 1:18-cv-02375-SAG Document 129 Filed 05/10/21 Page 1 of 29



                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND
                                      (NORTHERN DIVISION)

                                     *
SHIRLEY JOHNSON, et al.              *
                                     *
          Plaintiffs,                * Civil Action No. 1:18-CV-02375-SAG
                                     *
v.                                   *
                                     *
                                     *
BALTIMORE POLICE                     *
DEPARTMENT, et al.                   *
                                     *
          Defendants.                *
                                     *
   DEFENDANT’S ANSWER TO PLAINTIFF’S FOURTH AMENDED COMPLAINT

         Defendant, Wayne E. Jenkins (“Defendant”), by and through undersigned counsel and

pursuant to Fed.R. Civ. P. 8, hereby submits this Answer to Plaintiffs’ Fourth Amended Complaint,

and states as follows:1

                                       PURPOSE OF AMENDMENTS

         Plaintiff’s Fourth Amended Complaint at “Purpose of Amendments,” does not state facts

that require a response thereto.

                                                 INTRODUCTION

         1. Defendant admits that he was employed by the Baltimore Police Department

(“BPD”) on April 28, 2010, but denies other allegations from Paragraph 1.

         2. Denied.

         3. Defendant admits the existence of a U.S. Department of Justice Civil rights



1
  Defendant’s Answer does address allegations dismissed by the Court in the Memorandum Order, dated April 23,
2021, which dismissed Count I as it relates to the “Decedent’s Children,” Count III as it relates to the “failure to train,”
Count IV “entirely,” Count V as it relates to Defendant Dean Palmere, and Count VI as it relates to “Decedent’s
Children.”


4843-1624-0105v1
5035840-101448 05/10/2021
          Case 1:18-cv-02375-SAG Document 129 Filed 05/10/21 Page 2 of 29



Division Report (“DOJ Report”). Defendant is without sufficient knowledge or information to

form a belief as to other allegations stated in Paragraph 3 and so such allegations are denied.

         4. Defendant admits the existence of a U.S. Department of Justice Civil rights

Division Report (“DOJ Report”). Defendant is without sufficient knowledge or information to

form a belief as to other allegations stated in Paragraph 4 and so such allegations are denied.

         5. Defendant admits the existence of the DOJ Report. Defendant is without

sufficient knowledge or information to form a belief as to other allegations stated in Paragraph 5

and so such allegations are denied.

         6. Defendant admits that he was previously an employee of the BPD. All other

allegations are denied.

         7. Defendant is without sufficient knowledge or information to form a belief as to other

allegations stated in Paragraph 7 and so such allegations are denied.

         8. Denied.

         9. Denied.

         10. Defendant admits to the existence of this instant lawsuit. Defendant otherwise

denies the factual averments from Paragraph 10.

                                 JURISDICTION AND VENUE

         11. States legal conclusions not requiring a response.

         12. States legal conclusions not requiring a response.

         13. States legal conclusions not requiring a response.

         14. States legal conclusions not requiring a response.

                                             PARTIES

         15. Admitted.


                                                  2
4843-1624-0105v1
5035840-101448 05/10/2021
          Case 1:18-cv-02375-SAG Document 129 Filed 05/10/21 Page 3 of 29



          16. Admitted.

          17. In accordance with this Court’s Order dated April 23, 2021, dismissing these

defendants as parties to the litigation, Defendant is not required to respond to this allegation.

          18. In accordance with this Court’s Order dated April 23, 2021, dismissing these

defendants as parties to the litigation, Defendant is not required to respond to this allegation.

          19. In accordance with this Court’s Order dated April 23, 2021, dismissing these

defendants as parties to the litigation, Defendant is not required to respond to this allegation.

          20. In accordance with this Court’s Order dated April 23, 2021, dismissing these

defendants as parties to the litigation, Defendant is not required to respond to this allegation.

          21. Defendant admits to being formerly employed by the BPD. All other allegations are

denied.

          22. Defendant admits that he was employed by the BPD. All other allegations are denied.

          23. Defendant is without sufficient knowledge or information to form a belief as to

allegations stated in Paragraph 23 and so such allegations are denied.

          24. Defendant is without sufficient knowledge or information to form a belief as to

allegations stated in Paragraph 24 and so such allegations are denied.

          25. Defendant is without sufficient knowledge or information to form a belief as to

allegations stated in Paragraph 25 and so such allegations are denied.

          26. Defendant is without sufficient knowledge or information to form a belief as to

allegations stated in Paragraph 26 and so such allegations are denied.

          27. Defendant is without sufficient knowledge or information to form a belief as to

allegations stated in Paragraph 27 and so such allegations are denied.




                                                  3
4843-1624-0105v1
5035840-101448 05/10/2021
          Case 1:18-cv-02375-SAG Document 129 Filed 05/10/21 Page 4 of 29



          28. Defendant is without sufficient knowledge or information to form a belief as to

allegations stated in Paragraph 28 and so such allegations are denied.

          29. Defendant is without sufficient knowledge or information to form a belief as to

allegations stated in Paragraph 29 and so such allegations are denied.

          30. Defendant is without sufficient knowledge or information to form a belief as to

allegations stated in Paragraph 30 and so such allegations are denied.

          31. States legal conclusions not requiring a response.

                                    FACTUAL BACKGROUND

          I.       THE ILLEGAL STOP, PURSUIT, AND FATAL CRASH

          32. Defendant is without sufficient knowledge or information to affirm or deny the factual

statements made in Paragraph 32 and so such allegations are denied.

          33. Denied.

          34. Denied.

          35. Defendant is without sufficient knowledge or information to form a belief as to

the truth of Plaintiffs’ averment regarding their subjective mindset and so such allegations are

denied.

          36. Defendant is without sufficient knowledge or information to form a belief as to

the truth of Plaintiffs’ averment regarding their subjective mindset and so such allegations are

denied.

          37. Denied.

          38. Denied.

          39. Denied.

          40. Denied.


                                                   4
4843-1624-0105v1
5035840-101448 05/10/2021
          Case 1:18-cv-02375-SAG Document 129 Filed 05/10/21 Page 5 of 29



         41. Defendant admits that Plaintiffs were the cause of a vehicular accident. All other

allegations are denied.

         42. Defendant is without sufficient knowledge, information or belief regarding

Plaintiffs’ allegation and so such allegations are denied.

         43. Defendant is without sufficient knowledge, information or belief regarding

Plaintiffs’ allegation and so such allegations are denied.

         II.       THE COVER-UP

         44. Denied.

         45. Denied.

         46. Denied.

         47. Denied.

         48. Denied.

         49. Denied.

         50. Denied.

         51. Denied.

         52. Denied.

         53. States legal conclusions not requiring a response.

         III.      THE CONVICTIONS OF MR. BURLEY AND MR. MATHEWS

         54. Denied.

         55. Denied.

         56. Denied.

         57. Denied.

         58. Denied.


                                                  5
4843-1624-0105v1
5035840-101448 05/10/2021
          Case 1:18-cv-02375-SAG Document 129 Filed 05/10/21 Page 6 of 29



         IV.       THE INVESTIGATION OF THE GTTF AND CONVICTION OF MR.
                   JENKINS

         59. Defendant admits the existence of the DOJ Report. All other allegations are denied.

         60. Defendant admits to his arrest on March 1, 2017. All other allegations are denied.

         61. Defendant is without sufficient knowledge, information or belief regarding

Plaintiffs’ allegation and Defendant denies such allegations.

         62. Denied.

         63. Denied.

         64. Denied.

         65. Denied.

         66. Denied.

         67. Denied.

         V.        BPD’S WIDESPREAD PATTERN OR PRACTICE OF ILLEGAL STOPS,
                   PURSUITS, AND ARRESTS

         68. States legal conclusions not requiring a response.

         69. States legal conclusions not requiring a response.

         70. Denied.

         71. Denied.

         72. Denied.

         73. Denied.

         74. Denied.

         75. Denied.

         76. Denied.

         VI.       PRIOR COMPLAINTS AGAINST BPD PLAINCLOTHES OFFICERS


                                                  6
4843-1624-0105v1
5035840-101448 05/10/2021
          Case 1:18-cv-02375-SAG Document 129 Filed 05/10/21 Page 7 of 29



         77. Denied.

         78. Denied.

         79. Denied.

         80. Denied.

         81. Denied.

         82. Denied.

         83. Defendant is without sufficient knowledge, information or belief regarding

Plaintiffs’ allegations and so such allegations are denied.

         84. Defendant is without sufficient knowledge, information or belief regarding

Plaintiffs’ allegations and so such allegations are denied.

         85. Defendant is without sufficient knowledge, information or belief regarding

Plaintiffs’ allegations and so such allegations are denied.

         86. Defendant is without sufficient knowledge, information or belief regarding

Plaintiffs’ allegations and so such allegations are denied.

         87. Defendant is without sufficient knowledge, information or belief regarding

Plaintiffs’ allegations and so such allegations are denied.

         88. Defendant is without sufficient knowledge, information or belief regarding

Plaintiffs’ allegations and so such allegations are denied.

         89. Defendant is without sufficient knowledge, information or belief regarding

Plaintiffs’ allegations and so such allegations are denied.

         90. Defendant is without sufficient knowledge, information or belief regarding

Plaintiffs’ allegations and so such allegations are denied.

         91. Defendant is without sufficient knowledge, information or belief regarding


                                                  7
4843-1624-0105v1
5035840-101448 05/10/2021
          Case 1:18-cv-02375-SAG Document 129 Filed 05/10/21 Page 8 of 29



Plaintiffs’ allegations and so such allegations are denied.

         92. Defendant is without sufficient knowledge, information or belief regarding

Plaintiffs’ allegations and so such allegations are denied.

         93. Defendant is without sufficient knowledge, information or belief regarding

Plaintiffs’ allegations and so such allegations are denied.

         94. Defendant is without sufficient knowledge, information or belief regarding

Plaintiffs’ allegations and so such allegations are denied.

         95. Defendant is without sufficient knowledge, information or belief regarding

Plaintiffs’ allegations and so such allegations are denied.

         96. Defendant is without sufficient knowledge, information or belief regarding

Plaintiffs’ allegations and so such allegations are denied.

         97. Defendant is without sufficient knowledge, information or belief regarding

Plaintiffs’ allegations and so such allegations are denied.

         98. Defendant is without sufficient knowledge, information or belief regarding

Plaintiffs’ allegations and so such allegations are denied.

         99. Defendant is without sufficient knowledge, information or belief regarding

Plaintiffs’ allegations and so such allegations are denied.

         100. Defendant is without sufficient knowledge, information or belief regarding

Plaintiffs’ allegations and so such allegations are denied.

         101. Defendant is without sufficient knowledge, information or belief regarding

Plaintiffs’ allegations and so such allegations are denied.

         103. Denied.

         104. Denied.


                                                  8
4843-1624-0105v1
5035840-101448 05/10/2021
          Case 1:18-cv-02375-SAG Document 129 Filed 05/10/21 Page 9 of 29



         105. Denied.

         106. Denied.

         VII.      BEYOND KNOWLEDGE OF THE RAMPANT ILLEGAL CONDUCT
                   WITHIN PLAINCLOTHES UNITS, THE BPD HAD ACTUAL OR
                   CONSTRUCTIVE KNOWLEDGE OF THEN-OFFICERS GLADSTONE
                   AND JENKINS’ MISCONDUCT

         107. Denied.

         108. Defendant is without sufficient knowledge, information or belief regarding

Plaintiffs’ allegations pertaining to co-Defendant Gladstone and so such allegations are denied.

         109. Defendant is without sufficient knowledge, information or belief regarding

Plaintiffs’ allegations pertaining to co-Defendant Gladstone and so such allegations are denied.

         110. Defendant is without sufficient knowledge, information or belief regarding

Plaintiffs’ allegations pertaining to co-Defendant Gladstone and so such allegations are denied.

         111. Defendant is without sufficient knowledge, information or belief regarding

Plaintiffs’ allegations pertaining to co-Defendant Gladstone and so such allegations are denied.

         112. Denied.

         113. Denied.

         114. Denied.

         115. Denied.

         116. Denied.

         117. Denied.

         118. Defendant is without sufficient knowledge, information or belief regarding

Plaintiffs’ allegations and so Defendant denies such allegations.

         119. Defendant is without sufficient knowledge, information or belief regarding

Plaintiffs’ allegations and so Defendant denies such allegations.

                                                 9
4843-1624-0105v1
5035840-101448 05/10/2021
         Case 1:18-cv-02375-SAG Document 129 Filed 05/10/21 Page 10 of 29



         120. Denied.

         121. Denied.

         122. Denied.

         123. Denied.

         124. Denied.

         125. Defendant is without sufficient knowledge, information or belief regarding

Plaintiffs’ allegation.

         126. Defendant is without sufficient knowledge, information or belief regarding Plaintiffs’

allegations pertaining to co-Defendant Gladstone. All other allegations are denied.

         127. Denied.

         128. Denied.

         129. Denied.

         130. Denied.

         131. Denied.

         VIII.              MR. WILLARD, MR. KNOERLEIN AND MR FRIES WERE
                            DELIBERATELY INDIFFERENT TO THE MISCONDUCT OF
                            SUBORDINATES WITHIN PLAINCLOTHES UNITS, INCLUDING
                            MR. JENKINS AND MR. GLADSTONE, WHOM THEY SUPERVISED
                            PRIOR TO AND AT THE TIME OF THE APRIL 28, 2010 COLLISION

         132. Denied.

         133. Defendant is without sufficient knowledge, information or belief regarding Plaintiffs’

allegations pertaining to co-Defendants Mr. Willard, Mr. Knoerlein, and Mr. Fries and so denies

such allegations in Paragraph 133.




                                                 10
4843-1624-0105v1
5035840-101448 05/10/2021
          Case 1:18-cv-02375-SAG Document 129 Filed 05/10/21 Page 11 of 29



          134. Defendant admits that he was formerly employed by the BPD. Defendant is without

sufficient knowledge, information or belief regarding Plaintiffs’ allegations pertaining to co-

Defendants Mr. Willard, Mr. Knoerlein, and Mr. Fries. All other allegations are denied.

          135. Defendant admits that he was formerly employed by the BPD. Defendant is without

sufficient knowledge, information or belief regarding Plaintiffs’ allegations pertaining to co-

Defendant Mr. Fries and Mr. Gladstone. All other allegations are denied.

          136. Defendant admits that he was formerly employed by the BPD. Defendant is without

sufficient knowledge, information or belief regarding Plaintiffs’ allegations pertaining to co-

Defendant Mr. Fries. All other allegations are denied.

          137. Defendant admits that he was formerly employed by the BPD. Defendant is without

sufficient knowledge, information or belief regarding Plaintiffs’ allegations pertaining to co-

Defendant Mr. Fries. All other allegations are denied.

          138. Defendant is without sufficient knowledge, information or belief regarding Plaintiffs’

allegations pertaining to co-Defendant Mr. Fries and so Defendant denies such allegations.

          139. Defendant admits that he was formerly employed by the BPD. Defendant is without

sufficient knowledge, information or belief regarding Plaintiffs’ allegations pertaining to co-

Defendant Mr. Fries. All other allegations are denied.

          140. Defendant is without sufficient knowledge, information or belief regarding Plaintiffs’

allegations pertaining to co-Defendants Mr. Fries and Mr. Gladstone. All other allegations are

denied.

          141. Defendant admits that he was formerly employed by the BPD. Defendant is without

sufficient knowledge, information or belief regarding Plaintiffs’ allegations pertaining to co-

Defendants Mr. Fries and Mr. Gladstone. All other allegations are denied.


                                                  11
4843-1624-0105v1
5035840-101448 05/10/2021
         Case 1:18-cv-02375-SAG Document 129 Filed 05/10/21 Page 12 of 29



         142. Defendant admits that he was formerly employed by the BPD. All other allegations

are denied.

         143. Denied.

         144. Defendant admits that he was formerly employed by the BPD. All other allegations

are denied.

         145. Defendant is without sufficient knowledge, information or belief regarding Plaintiffs’

allegations pertaining to co-Defendants Mr. Knoerlein and Mr. Gladstone. All other allegations

are denied.

         146. Denied.

         147. Defendant admits that he was formerly employed by the BPD. All other allegations

are denied.

         148. Denied.

         149. Denied.

         150. Denied.

         151. Denied.

         152. Defendant admits that he was formerly employed by the BPD. All other allegations

are denied.

         153. Defendant admits that he was formerly employed by the BPD. Defendant is without

sufficient knowledge, information or belief regarding Plaintiffs’ allegations pertaining to co-

Defendants Mr. Willard, Mr. Knoerlein, and Mr. Fries. All other allegations are denied.

         154. Defendant is without sufficient knowledge, information or belief regarding Plaintiffs’

allegations pertaining to co-Defendants Mr. Willard, Mr. Knoerlein, and Mr. Fries. All other

allegations are denied.


                                                 12
4843-1624-0105v1
5035840-101448 05/10/2021
         Case 1:18-cv-02375-SAG Document 129 Filed 05/10/21 Page 13 of 29



         155. Defendant is without sufficient knowledge, information or belief regarding Plaintiffs’

allegations pertaining to co-Defendants Mr. Willard, Mr. Knoerlein, and Mr. Fries. All other

allegations are denied. Otherwise, Plaintiffs’ state legal conclusions not requiring a response.

         156. Defendant is without sufficient knowledge, information or belief regarding Plaintiffs’

allegations pertaining to co-Defendants Mr. Willard, Mr. Knoerlein, and Mr. Fries. All other

allegations are denied.

         157. Denied.

         158. Denied.

         159. Denied.

         160. Denied.

         161. Denied.

         162. Denied.

         163. Denied.

         IX.       MR. PALMERE’S KNOWLEDGE AND TACIT AUTHORIZATION OF
                   MISCONDUCT BY PLAINCLOTHES OFFICERS

         164. Denied.

         165. Denied.

         166. Denied.

         167. Denied.

         168. Denied.

         169. Denied.

         170. Denied.

         171. Denied.

         172. Denied.

                                                 13
4843-1624-0105v1
5035840-101448 05/10/2021
         Case 1:18-cv-02375-SAG Document 129 Filed 05/10/21 Page 14 of 29



         173. Denied.

         174. Defendant is without sufficient knowledge, information or belief regarding Plaintiffs’

allegations pertaining to co-Defendant Mr. Palmere. All other allegations are denied.

         175. Denied.

         176. Defendant is without sufficient or information to form a belief as to the truth

of Plaintiff’s averments regarding testimony in the criminal prosecutions of nonparties to this

litigation. All other allegations are denied.

         177. Defendant is without sufficient knowledge, information or belief regarding Plaintiffs’

allegations pertaining to co-Defendants Mr. Palmere, Mr. Guinn and Mr. Gladstone. All other

allegations are denied.

         178. Denied.

         179. Defendant is without sufficient or information to form a belief as to the truth of

Plaintiff’s averments regarding testimony in the criminal prosecutions of nonparties to this

litigation. All other allegations are denied.

         180. Defendant is without sufficient or information to form a belief as to the truth of

Plaintiff’s averments regarding testimony in the criminal prosecutions of nonparties to this

litigation. All other allegations are denied.

         181. Defendant admits that he was previously an employee of the BPD. Defendant is

without sufficient knowledge, information or belief regarding Plaintiffs’ allegations pertaining to

co-Defendant Mr. Palmere. All other allegations are denied.

         182. Denied.

         183. Denied.

         184. Denied.


                                                  14
4843-1624-0105v1
5035840-101448 05/10/2021
         Case 1:18-cv-02375-SAG Document 129 Filed 05/10/21 Page 15 of 29



         X.        BPD ALLOWED MR. JENKINS, MR. GUINN AND MR. GLADSTONE
                   TO CONTINUE THE SAME PATTERN OF ILLEGAL CONDUCT AS
                   PREVIOUSLY EMPLOYED BY PLAINCLOTHES OFFICERS

         185. Denied.

         186. Denied.

         187. Denied.

         188. Denied.

         189. Defendant admits that the described legal proceedings took place, at or around,

the date described. Defendant denies all other allegations.

         190. Defendant admits that the described legal proceedings took place, at or around,

the date described. Defendant denies all other allegations.

         191. Defendant admits that the described legal proceedings took place, at or around,

the date described and the existence of a plea agreement. All other allegations are denied.

         192. Denied.

         193. Denied.

         194. Denied.

         195. Denied.

         196. Denied.

         197. Denied.

         198. Denied.

         199. Denied.

         200. Denied.

         201. Denied.

         202. Denied.


                                                15
4843-1624-0105v1
5035840-101448 05/10/2021
         Case 1:18-cv-02375-SAG Document 129 Filed 05/10/21 Page 16 of 29



         203. Denied.

         204. Denied.

         205. Denied.

         206. Denied.

         207. Denied.

         XI.       BPD ENTERED INTO A CONSENT DECREE WHERE IT ADMITTED
                   TO A PATTERN OR PRACTICE OF CONDUCT IDENTICAL TO THAT
                   AT ISSUE HERE AND BASED IN PART ON ACTIVITIES THAT
                   OCCURRED IN 2010.

         208. Denied.

         209. Denied.

         210. Denied.

         211. Defendant admits the existence of the filing of United States of America, v. Police

Department of Baltimore City. Defendant otherwise denies all allegations.

         212. Defendant admits the existence of the filing of United States of America, v. Police

Department of Baltimore City. Defendant otherwise denies all allegations.

         213. Defendant admits the existence of the filing of United States of America, v. Police

Department of Baltimore City. Defendant otherwise denies all allegations.

         XII.      THE POLICIES AND “CUSTOMS AND USAGE” OF THE BPD

         214. Denied.

         215. Denied.

         216. Denied.

         217. Defendant is without sufficient knowledge, information or belief regarding Plaintiffs’

allegations pertaining to co-Defendant Mr. Palmere. All other allegations are denied.

         218. Denied.

                                                 16
4843-1624-0105v1
5035840-101448 05/10/2021
         Case 1:18-cv-02375-SAG Document 129 Filed 05/10/21 Page 17 of 29



         219. Denied.

         220. Defendant admits that he was previously employed by the BPD. Defendant is without

sufficient knowledge, information or belief regarding Plaintiffs’ allegations pertaining to co-

Defendant Mr. Palmere. All other allegations are denied.

         221. Defendant admits that he was previously employed by the BPD. Defendant is without

sufficient knowledge, information or belief regarding Plaintiffs’ allegations pertaining to co-

Defendants Mr. Gladstone and Mr. Knoerlein. All other allegations are denied.

         222. Defendant is without sufficient knowledge, information or belief regarding Plaintiffs’

allegations pertaining to co-Defendant BPD’s newsletter. All other allegations are denied.

         223. Denied.

         224. Denied.

         225. Denied.

         226. Denied.

         227. Denied.

         228. Defendant admits the existence of the DOJ Report. All other allegations are denied.

         229. Defendant is without sufficient knowledge, information or belief regarding Plaintiffs’

allegations pertaining to co-Defendant BPD. All other allegations are denied.

         230. Defendant is without sufficient knowledge, information or belief regarding Plaintiffs’

allegations pertaining to nonparties. All other allegations are denied.

         231. Defendant is without sufficient knowledge, information or belief regarding Plaintiffs’

allegations pertaining to nonparties. All other allegations are denied.

         232. Defendant is without sufficient knowledge, information or belief regarding Plaintiffs’

allegations pertaining to co-Defendant BPD. All other allegations are denied.


                                                 17
4843-1624-0105v1
5035840-101448 05/10/2021
         Case 1:18-cv-02375-SAG Document 129 Filed 05/10/21 Page 18 of 29



         233. Denied.

         234. Denied.

         235. Denied.

         236. Denied.

         237. Defendant admits the existence of the DOJ Report. All other allegations are denied.

         238. Denied.

         239. Denied.

         240. Denied.

         241. Denied.

         242. Denied.

         243. Denied.

         244. Denied.

         245. Denied.

         246. Denied.

         247. Denied.

         248. Denied.

         249. Defendant is without sufficient knowledge, information or belief regarding

Plaintiffs’ allegations. All other allegations are denied.

         250. Denied.

         251. Denied.

         252. Denied.

         253. Denied.

         254. Denied.


                                                 18
4843-1624-0105v1
5035840-101448 05/10/2021
         Case 1:18-cv-02375-SAG Document 129 Filed 05/10/21 Page 19 of 29



         255. Denied.

         256. Denied.

         XIII. THE DECEDENT WAS KILLED AND MS. CAIN WAS INJURED
               BECAUSE OF THE BPD’S ILLEGAL PRACTICES

         257. Denied.

         258. Denied.

         259. Denied.

                                                DAMAGES

         260. Sets forth legal conclusions to which no response is required.

         261. Sets forth legal conclusions to which no response is required

         262. Sets forth legal conclusions to which no response is required

         263. Sets forth legal conclusions to which no response is required

                                         CAUSES OF ACTION

                            COUNT I - 42 U.S.C. § 19832
                          VIOLATION OF DUE PROCESS
            (AGAINST OFFICER DEFENDANTS AND DEFENDANT WILLARD)

         264. Defendant incorporates and restates by reference the answers to each

and every allegation contained in the preceding paragraphs of Plaintiffs’ Fourth Amended

Complaint, as if fully stated herein.

         265. Denied.

         266. Denied.

         267. Denied.

         268. Denied.



2
 Defendant Answers Count I in accordance with the Order from the Honorable Stephanie A. Gallagher, dated April
23, 2021, which granted Defendants’ Motion to Dismiss Count I as it relates to the “Decedent’s Children[.]”
                                                      19
4843-1624-0105v1
5035840-101448 05/10/2021
         Case 1:18-cv-02375-SAG Document 129 Filed 05/10/21 Page 20 of 29



         269. Denied.

         270. Denied.

         271. Defendant neither admits nor denies Plaintiffs’ averment to the extent they state a

legal conclusion not requiring response. All other allegations are denied.

                        COUNT II - 42 U.S.C. § 19833
                        SUPERVISORY LIABILITY
      (AGAINST DEFENDANT PALMERE, KNOERLEIN, FRIES, AND WILLARD)

         272. Defendant incorporates and restates by reference the answers to each

and every allegation contained in the preceding paragraphs of Plaintiffs’ Fourth Amended

Complaint, as if fully stated herein.

         273. Denied.

         274. Denied.

         275. Denied.

         276. Denied.

         277. Denied.

         278. Defendant neither admits nor denies Plaintiffs’ averment to the extent they state a

legal conclusion not requiring response. All other allegations are denied.

                                COUNT III - 42 U.S.C. § 19834
                                  MONELL LIABILITY
                     (AGAINST THE BALTIMORE POLICE DEPARTMENT)

         279. Defendant incorporates and restates by reference the answers to each

and every allegation contained in the preceding paragraphs of Plaintiffs’ Fourth Amended




3
  Defendant Answers Count II in accordance with the Order from the Honorable Stephanie A. Gallagher, dated April
23, 2021, which granted Defendants’ Motion to Dismiss Count II as it relates to the “Decedent’s Children[.]”
4
  Defendant Answers Count III in accordance with the Order from the Honorable Stephanie A. Gallagher, dated
April 23, 2021, which granted Defendants’ Motion to Dismiss Count III as it relates to the “failure to train[.]”

                                                      20
4843-1624-0105v1
5035840-101448 05/10/2021
         Case 1:18-cv-02375-SAG Document 129 Filed 05/10/21 Page 21 of 29



Complaint, as if fully stated herein.

         281. Denied.

         282. Denied.

         283. Denied.

         284. Denied.

         285. Denied.

         286. Denied.

         287. Denied.

         288. Defendant neither admits nor denies Plaintiffs’ averment to the extent that it states

a legal proposition. All other allegations are denied.

         289. Defendant neither admits nor denies Plaintiffs’ averment to the extent that it states

a legal proposition. All other allegations are denied.

                               COUNT IV5
                           WRONGFUL DEATH
    (AGAINST OFFICER DEFENDANTS AND DEFENDANTS PALMERE, KNOERLEIN,
                          FRIES, AND WILLARD)

         290. Defendant incorporates and restates by reference the answers to each

and every allegation contained in the preceding paragraphs of Plaintiffs’ Fourth Amended

Complaint, as if fully stated herein. Defendant, offers no response on behalf of other identified

defendants.

         291. Denied.

         292. Denied.

         293. Denied.



5
 Defendant Answers Count IV in accordance with the Order from the Honorable Stephanie A. Gallagher, dated
April 23, 2021, which granted Defendants’ Motion to Dismiss Count IV “entirely[.]”
                                                     21
4843-1624-0105v1
5035840-101448 05/10/2021
         Case 1:18-cv-02375-SAG Document 129 Filed 05/10/21 Page 22 of 29



         294. Denied.

         295. Denied.

         296. Defendant neither admits nor denies Plaintiffs’ averment to the extent that it states

a legal proposition. All other allegations are denied.

         297. Defendant neither admits nor denies Plaintiffs’ averment to the extent that it states

a legal proposition. All other allegations are denied.

                                COUNT V6
                            SURVIVAL ACTION
    (AGAINST OFFICER DEFENDANTS AND DEFENDANTS PALMERE, KNOERLEIN,
                           FRIES AND WILLARD)

         298. Defendant incorporates and restates by reference the answers to

each and every allegation contained in the preceding paragraphs of Plaintiffs’ Fourth Amended

Complaint, as if fully stated herein.

         299. Denied.

         300. Denied.

         301. Defendant neither admits nor denies Plaintiffs’ averment to the extent that it states

a legal proposition. All other allegations are denied.

         302. Defendant neither admits nor denies Plaintiffs’ averment to the extent that it states

a legal proposition. All other allegations are denied.

                               COUNT VI - 42
                ARTICLE 24 OF THE MARYLAND CONSTITUTION
                         DECLARATION OF RIGHTS
    (AGAINST OFFICER DEFENDANTS AND DEFENDANTS PALMERE, KNOERLEIN,
                            FRIES AND WILLARD)

         303. Defendant incorporates and restates by reference the answers to


6
 Defendant Answers Count V in accordance with the Order from the Honorable Stephanie A. Gallagher, dated April
23, 2021, which granted Defendants’ Motion to Dismiss Count V as it relates to “Defendant Dean Palmere’s liability
for Count V[.]”
                                                       22
4843-1624-0105v1
5035840-101448 05/10/2021
         Case 1:18-cv-02375-SAG Document 129 Filed 05/10/21 Page 23 of 29



each and every allegation contained in the preceding paragraphs of Plaintiffs’ Fourth Amended

Complaint, as if fully stated herein.

         304. Denied.

         305. Denied.

         306. Defendant neither admits nor denies Plaintiffs’ averment to the extent that it states

a legal proposition. All other allegations are denied.

                                          COUNT VII –
                                       INDEMNIFICATION
                            (AGAINST BALTIMORE POLICE DEPARTMENT)

         307. Defendant incorporates and restates by reference the answers to each

and every allegation contained in the preceding paragraphs of Plaintiffs’ Fourth Amended

Complaint, as if fully stated herein.

         308. Defendant neither admits nor denies Plaintiff’s allegations regarding the statutory

obligations of separately named co-Defendant, BPD. All other allegations are denied.

         309. Defendant admits that he was formerly employed by the BPD. All other allegations

are denied.

         310. Denied.

         311. Denied.

         312. Defendant neither admits nor denies Plaintiff’s allegations regarding the statutory

obligations of separately named co-Defendant, BPD. All other allegations are denied.

                                     REQUEST FOR RELIEF

         Defendant denies that Plaintiffs are entitled to the relief requested.

                                    AFFIRMATIVE DEFENSES

     In support of the following affirmative defenses, Defendant incorporates the answers and


                                                   23
4843-1624-0105v1
5035840-101448 05/10/2021
         Case 1:18-cv-02375-SAG Document 129 Filed 05/10/21 Page 24 of 29



responses, to each of the above-referenced allegations, as if fully stated herein.

                                      First Affirmative Defense

         As a first, separate affirmative defense, Defendant states that Plaintiffs have failed to

state a claim under which relief may be granted.

                                     Second Affirmative Defense

         As a second, separate affirmative defense, Defendant states that Plaintiffs’ claims are

barred, in whole or in part, by statutory or common-law immunity.

                                      Third Affirmative Defense

         As a third, separate affirmative defense, Defendant states that Plaintiffs’ claims are

barred, in whole or in part, by qualified immunity.

                                     Fourth Affirmative Defense

         As a fourth, separate affirmative defense, Defendant states that Plaintiffs’ claims are

barred, in whole or in part, by privilege.

                                      Fifth Affirmative Defense

         As a fifth, separate affirmative defense, Defendant states that Plaintiffs are not entitled to

punitive damages, absent actual malice.

                                      Sixth Affirmative Defense

         As a sixth, separate affirmative defense, Defendant states that Plaintiffs’ claims are

barred, in whole or in part, by contributory negligence.

                                     Seventh Affirmative Defense

         As a seventh, separate affirmative defense, Defendant states that Plaintiffs’ claims are

barred, in whole or in part, by assumption of risk.

                                     Eighth Affirmative Defense


                                                   24
4843-1624-0105v1
5035840-101448 05/10/2021
         Case 1:18-cv-02375-SAG Document 129 Filed 05/10/21 Page 25 of 29



         As an eighth, separate affirmative defense, Defendant states that all actions were taken

with probable cause, reasonable articulable suspicion, order of court, and/or warrant, as

appropriate.

                                      Ninth Affirmative Defense

         As a ninth, separate affirmative defense, Defendant states that any liability to Plaintiffs

would be subject to a statutory damages cap, if applicable.

                                      Tenth Affirmative Defense

         As a tenth, separate affirmative defense, Defendant states that Plaintiffs’ claims are

barred for failure to comply with the notice provision of the Local Government Tort Claims Act.

                                    Eleventh Affirmative Defense

         As an eleventh, separate affirmative defense, Defendant states that all actions taken under

the circumstances were legally authorized and justified.

                                    Twelfth Affirmative Defense

         As a twelfth, separate affirmative defense, Defendant states that Plaintiffs’ claims may be

barred in whole, or part, by the doctrine of defense of self, another or property.

                                   Thirteenth Affirmative Defense

         As a thirteenth, separate affirmative defense, Defendant states that Plaintiffs’ claims are

barred, in whole or in part, by judicial estoppel.

                                   Fourteenth Affirmative Defense

         As a fourteenth, separate affirmative defense, Defendant states that Plaintiffs’ claims are

barred, in whole or in part, by estoppel.

                                    Fifteenth Affirmative Defense




                                                  25
4843-1624-0105v1
5035840-101448 05/10/2021
         Case 1:18-cv-02375-SAG Document 129 Filed 05/10/21 Page 26 of 29



         As a fifteenth, separate affirmative defense, Defendant states that Plaintiffs’ claims are

barred, in whole or in part, by the collateral estoppel.

                                    Sixteenth Affirmative Defense

         As a sixteenth, separate affirmative defense, Defendant states that Plaintiffs’ claims are

barred, in whole or in part, by accord and satisfaction.

                                  Seventeenth Affirmative Defense

         As a seventeenth, separate affirmative defense, Defendant states that Plaintiffs’ claims

are barred, in whole or in part, by the statute of limitations.

                                   Eighteenth Affirmative Defense

         As a eighteenth, separate, affirmative defense, Defendant states that Plaintiffs’ claim is

barred by fraud.

                                   Nineteenth Affirmative Defense

         As a nineteenth, separate affirmative defense, Defendant states that Plaintiffs’ claims are

barred, in whole or in part, by qualified immunity.

                                   Twentieth Affirmative Defense

         As a twentieth, separate, affirmative defense, Defendant states that all actions, taken

under the circumstances, were legally authorized and justified.

                                  Twenty-First Affirmative Defense

         As a twenty-first, separate, affirmative defense, Defendant states that Plaintiffs’ claim is

barred by laches.

                                Twenty-Second Affirmative Defense

         As a twenty-second, separate, affirmative defense, Defendant states that Plaintiffs’ claim

is barred by payment.


                                                  26
4843-1624-0105v1
5035840-101448 05/10/2021
         Case 1:18-cv-02375-SAG Document 129 Filed 05/10/21 Page 27 of 29



                                 Twenty-Third Affirmative Defense

         As a twenty-third, separate, affirmative defense, Defendant states that Plaintiffs’ claim is

barred by release.

                                Twenty-Fourth Affirmative Defense

         As an twenty-fourth, separate, affirmative defense, Defendant states that Plaintiffs’ claim

is barred by res judicata.

                                 Twenty-Fifth Affirmative Defense

         As a twenty-fifth, separate, affirmative defense, Defendant states that Plaintiffs’ claim is

barred by waiver.

                                 Twenty-Sixth Affirmative Defense

         As a twenty-sixth, separate, affirmative defense, Defendant states that because no

discovery has taken place at this stage, Defendant reserves the right to assert other affirmative

defenses as appropriate.

         WHEREFORE, having answered, Defendant prays that Plaintiffs’ Fourth Amended

Complaint be dismissed in its entirety, with costs and an award of reasonable attorneys’ fees to

Defendant.




                                                  27
4843-1624-0105v1
5035840-101448 05/10/2021
         Case 1:18-cv-02375-SAG Document 129 Filed 05/10/21 Page 28 of 29



                                             Respectfully submitted,



                                             /s/ Thomas H. Barnard
                                             Thomas H. Barnard, Fed. Bar No. 27488
                                             tbarnard@bakerdonelson.com
                                             Stuart R. Goldberg, Fed. Bar No. 21236
                                             sgoldberg@bakerdonelson.com
                                             BAKER, DONELSON, BEARMAN,
                                             CALDWELL & BERKOWITZ, PC
                                             100 Light Street
                                             Baltimore, MD 21202
                                             Phone: 410-862-1185
                                             Fax: 410-547-0699
                                             Attorneys for Defendant Wayne E. Jenkins




                                        28
4843-1624-0105v1
5035840-101448 05/10/2021
         Case 1:18-cv-02375-SAG Document 129 Filed 05/10/21 Page 29 of 29



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 10th day of May, 2021, a copy of the foregoing

Defendant’s Answer to Plaintiffs’ Fourth Amended Complaint was filed with the United States

District Court for the District of Maryland, and served on all counsel of record, electronically, via

the Court’s CM/ECF e-filing system.

                                                /s/ Stuart R. Goldberg
                                              Stuart R. Goldberg, Fed. Bar No. 2123




                                                 29
4843-1624-0105v1
5035840-101448 05/10/2021
